492 F.2d 795
86 L.R.R.M. (BNA) 2572, 74 Lab.Cas.  P 10,018
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CARBIDE TOOLS, INC., Respondent.
No. 73-2115.
United States Court of Appeals, Sixth Circuit.
March 22, 1974.

Elliott Moore, Deputy Associate Gen. Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
No counsel for respondent.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.

ORDER

1
This cause is before the court upon the motion of the National Labor Relations Board for entry of judgment by default enforcing its order herein;


2
And it appearing that the Board's application for enforcement of its order was filed in this court on November 1, 1973, but that Respondent has failed to file an answer thereto as required by Rule 15, Federal Rules of Appellate Procedure,


3
It is ordered that the Petitioner's motion for judgment by default be and it hereby is granted and that the order of the National Labor Relations Board herein be and it hereby is enforced.